                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CAROLYN J. O’LEARY,

                       Plaintiff,

               v.                                             Case No. 17-C-1774

HUMANA INSURANCE COMPANY and
HUMANA INC.,

                       Defendants.


                                             ORDER


       This matter comes before the Court on Plaintiff’s motions for leave to file the consent

forms of Jennifer Bobbitt and Sandra Young. Plaintiff also requests equitable tolling of Bobbitt

and Young’s claims. The Court will address each motion in turn.

       Plaintiff asserts that, although Bobbitt was on the original putative class list, good cause

exists for her failure to file her consent form during the original opt-in period. She explains that,

during the original opt-in period, Bobbitt was bed-ridden with spinal fluid leaks and was unable to

join the lawsuit at that time. Bobbitt contacted Plaintiffs’ counsel and submitted her completed

consent form after she was contacted by a former co-worker who recently received a notice.

Defendants do not oppose Plaintiff’s motion for leave to file a consent form for Bobbitt or the

request for equitable tolling. Therefore, Plaintiff’s motion for leave to file Jennifer Bobbitt’s

consent form and for equitable tolling is granted.

       Plaintiff asserts that Young was not included on the putative class list in this case and heard

of this lawsuit in March 2021 from a former Humana co-worker who had received a notice. She

contends that, although Young’s W-2s list her employer as Humana Health Plan of Texas Inc.,




        Case 1:17-cv-01774-WCG Filed 04/07/21 Page 1 of 3 Document 288
Young “understood” that Humana Inc. was her employer. Dkt. No. 283 at 2. Plaintiff claims

Young fits within the class definition because “she was a nurse employed by Defendants

performing utilization management during the relevant time period for this case.” Id.

       Defendants argue that Plaintiff is attempting to improperly expand the scope of the case by

including individuals who worked for a non-defendant subsidiary of Humana Inc. instead of one

of the named Defendants. Plaintiff’s motion appears to be an attempt to circumvent the Court’s

previous ruling barring Plaintiff from expanding the class and scope of the lawsuit by obtaining

discovery related to Defendants’ subsidiaries. Dkt. Nos. 253 & 273. The Court certified a class

that includes “[a]ll persons who were classified as exempt under the FLSA and worked as clinical

nurse advisors for Defendants in the roles of Clinical Intake, Clinical Claims Review, Clinical

Claims Review—DME, Acute Case Managers, or Market Clinical—Senior Products utilization

management nurses.” Dkt. No. 23 (emphasis added). Stated differently, any individual employed

by a non-defendant Humana Inc. subsidiary who seeks to hold either Defendant liable as his or her

employer is outside the scope of the collective definition.

       Although Plaintiff asserts that Young believed she was employed by Humana, she

concedes that the employer listed on her W-2s was Humana Health Plan of Texas, Inc., a non-

defendant subsidiary of Humana. Because Young worked for Humana Health Plan of Texas and

not either Defendant, she does not fall within the collective definition and cannot file a consent

form to join this action.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to file Jennifer

Bobbitt’s consent form and for equitable tolling (Dkt. No. 281) is GRANTED. The Clerk is

directed to detach and e-file Jennifer Bobbitt’s Consent Form (Dkt. No. 281-1).




                                                 2

         Case 1:17-cv-01774-WCG Filed 04/07/21 Page 2 of 3 Document 288
       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file Sandra Young’s

consent form and for equitable tolling (Dkt. No. 283) is DENIED.

       Dated at Green Bay, Wisconsin this 7th day of April, 2021.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach
                                                  United States District Judge




                                              3

        Case 1:17-cv-01774-WCG Filed 04/07/21 Page 3 of 3 Document 288
